Citation Nr: 9902377	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from December 1950 to December 
1952.  The veteran died on May [redacted], 1995.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1995 decision by the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for cause 
of death.  It should be noted that the issue of the 
appellants eligibility for Dependents Educational 
Assistance was included as an issue in the statement of the 
case.  However, there is no indication that the appellant 
desired to pursue this issue and, in fact, there was no 
further reference to it by the RO or the appellant or her 
representative following the statement of the case.  
Therefore, it is not for consideration at this time.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts on appeal that she is entitled to DIC 
benefits as the veterans service-connected disability 
contributed to his cause of death.  The appellants 
representative contends that the veteran experienced several 
falls while hospitalized and in a nursing home.  The 
appellants representative requests that the Board consider 
the possible relationship between these falls and an 
aggravation of any cardiovascular disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veterans 
death.


FINDINGS OF FACT

1.  The cause of the veterans death in May 1995 was cardiac 
arrest due to Parkinsons disease.  

2.  The evidence does not show that the Parkinsons disease 
was present during service or was manifested in the year 
following the veterans discharge from active duty, or that 
the service-connected disability, fracture of the right 
fibula and distal end of right tibia, caused, hastened, or 
contributed substantially or materially to the veterans 
death.

3.  At the time of the veterans death, service connection 
was in effect for fracture of the right fibula and distal end 
of the right tibia.  

4.  Competent evidence attributing the veterans cause of 
death to service-connected disability and/or active service 
has not been presented.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veterans death is not well grounded.  38 U.S.C.A. § 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the appellant has 
submitted a well grounded claim for service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that a well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991)].  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

When an appellants claim is determined to be not well 
grounded, the VA does not have a statutory duty to assist her 
in developing the facts pertinent to her claim.  However, the 
VA may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise her of the evidence needed to 
complete her application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

To establish service connection for the cause of the 
veterans death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veterans 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998). 

The death certificate shows that the veteran died in May 
1995, at age 67.  The immediate cause of death was listed as 
cardiac arrest due to Parkinsons Disease. No significant 
conditions were listed as contributing to death.  There was 
no autopsy.  At the time of the veterans death, service 
connection was in effect for fracture of the right fibula and 
distal end of the right tibia.

The veterans service medical records show that in April 1951 
the veteran fell and fractured his right fibula and distal 
end of the right tibia.  At his December 1952 discharge 
examination, the veterans cardiovascular and central nervous 
systems were listed as normal.  Following a January 1960 
claim for service connection, the RO, in a February 1960 
rating decision, granted service connection for fracture of 
the right fibula and tibia, distal end, based on the 
veterans service medical records.  

VA treatment records reveal that the veteran was hospitalized 
many times for his Parkinsons disease between 1966 to 1992.  
The evidence of record shows that the veteran was first 
treated for paralysis agitans beginning in August 1966.  At 
that time, the veteran reported first noticing shaking in his 
right arm in 1957.  A December 1966 VA Hospital discharge 
summary notes that the veteran suffered a fracture of the 
right fibula and tibia in service, and that since that time 
the veterans service-connected right leg disability has been 
essentially asymptomatic except with vigorous activity.  
Also, it was reported that the veteran had symptoms of 
Parkinsonism since 1953.  The diagnosis from this period of 
hospitalization was Parkinsonism.

The RO, in a February 1967 rating decision, determined that 
the veteran was entitled to a permanent and total rating due 
to his nonservice-connected Parkinsons disease.  The 
evidence of record reveals that the veteran had been a 
patient in a nursing home since January 1993.  

Paralysis agitans, also known as Parkinsons disease, 
manifested to a degree of 10 percent or more during the first 
year after the veteran completed his active service will be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. 
§ 3.309 (1998).  In this case, the medical evidence does not 
show that paralysis agitans was manifested in the first year 
after the veteran left service.  The first diagnosis of 
paralysis agitans was during an August 1966 VA 
hospitalization, more than one year after the veterans 
discharge from service.  Although the hospital summary of 
December 1966 indicates that the veteran had symptoms of 
Parkinsonism since 1953, there are no clinical records to 
support this and there does not appear to be any basis for 
this statement.  Other records indicate by history that the 
veteran first noticed shaking of his arm in 1957 and the 
first clinical record of Parkinsonism was in 1966.  

The Board observes that the veterans claims files are devoid 
of any competent evidence establishing that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  The record clearly establishes that the veteran 
succumbed to cardiac arrest due to (or as a consequence of) 
Parkinsons Disease.  There is no competent evidence that 
that the fatal disease process was present in service or 
within one year of separation from service or that it was 
influenced by the service-connected right fibula and tibia 
fracture.  There is no competent evidence that the service-
connected right fibula and tibia fracture had any role in the 
veterans death.  Indeed, the appellants claim is supported 
solely by the accredited representatives statements on 
appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the absence of any evidence connecting the Parkinsons 
disease to any disease or injury in service or to a service-
connected disability, there is no plausible basis for service 
connection.  The claim must be denied as not well grounded.



ORDER

Service connection for cause of death is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
